DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Specification is unclear because it contains contradictory statements.  Thus, Specification discloses that the stress tuning layer (260) has a lattice constant no larger than that on the n-type semiconductor layer (230) (column 5, lines 15-17). Specification further discloses that the lattice constant of the stress tuning layer (260) ranges from 3.119 Å to 3. 174 Å, while the lattice constant of the n-type semiconductor layer (230) ranges from 3.112 Å to 3.151 Å (column 5, lines 18-23).  Thus, from the Specification it is unclear whether the lattice constant of the stress tuning layer is larger than the lattice constant of the n-type semiconductor layer or smaller.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites the limitaiton “wherein said lattice constant of said n-type semiconductor layer ranges from 3.112 Å to 3.151 Å.”  This limitation contradicts the limitations of the parent claim 1, because the claim 1 recites “wherein said stress tuning layer has a lattice constant…no larger than that of said n-type semiconductor layer” and Specification discloses that the lattice constant of n-type semiconductor layer is 3.119 A or 3.174 A (see Amendments to the Specification).”   Thus, it is unclear what the lattice constant of the said n-type semiconductor layer is and therefore this limitation renders the claim indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites the limitaiton “wherein said lattice constant of said n-type semiconductor layer ranges from 3.112 Å to 3.151 Å.”  This limitation fails to further limit the subject matter of the parent claims 1, because it contradicts the limitations of the 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 4, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jang (US 2014/0332821).
Regarding claim 1, Jang discloses a semiconductor device comprising: a substrate (Fig.2, numeral 10; [0021]); a stress tuning layer  (Fig.2, numeral 20; Fig.3F, numerals 38, 32; [0025]]) disposed on said substrate (10) and in a direct contact therewith;  5an aluminum nitride (AlN) buffer layer  (Fig.3F, numeral 33) disposed on said stress tuning layer (32); (38) in a direct contact therewith, wherein said stress tuning (32), (38) layer is sandwiched between the substrate (10) and the AIN buffer layer (3F) in a direct contact therewith (Fig.2; Fig.3F) ; an n-type semiconductor layer (Fig.4, numeral 42; [0046]) disposed on said AlN buffer layer (32) in a direct contact therewith; an active layer (44) disposed on said n-type 10semiconductor layer (42); and a p-type semiconductor layer (46) disposed on said active layer (44), wherein said stress tuning layer (32) has a lattice constant larger (note: Alx Ga1-x, N; [0023]) than that of said AlN buffer layer (33) and 15no larger than that of said n-type semiconductor layer (42) ([0047]; note: GaN; Fig.5B).
Regarding claim 4, Jang discloses 25wherein said stress tuning layer has a structural formula of Alx Ga1-x, N wherein x is between 0.2 and 0.9 ([0023]).  
Regarding claim 5, Jang discloses wherein said stress tuning layer (32) has a thickness that is no less than that of said AlN buffer layer (33) ([0040]; [0107]).  
Regarding claim 107, Jang discloses wherein said AlN buffer layer (33) has a thickness ranging from 10 nm to 3000 nm ([0040]).
Regarding claim 9, Jang discloses wherein said n-type semiconductor layer (42) is an n-type 20aluminum gallium nitride (AlGaN) layer ([0047]), said active layer (44) having a multiple-quantum-well structure ([0049]), said p-type semiconductor layer (46) including at least one doped p-type AlGaN layer and a doped p-type gallium nitride (GaN) layer ([0051]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jang.
Regarding claim 2, Jang does not explicitly disclose wherein said lattice constant of said stress tuning layer ranges from 3.119 A to 3.174 A.
Jang however discloses that the stress tuning layer is AlxGa1-xN ([0023]). Jang further discloses that   AlxGa1-xN has an Al concentration gradient ([0023]).  And it well known in the art that the lattice constant of AlxGa1-xN depends on Al concentration.

Regarding claim 3, Jang does not explicitly disclose wherein said lattice constant of said n-type semiconductor layer ranges from 3.112 A to 3.151 A.  
Jang however discloses that the n-type semiconductor layer is GaN or AlGaN ([0057]). 
And it well known in the art that the lattice constant of AlxGa1-xN depends on Al concentration.
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have that said lattice constant of n-type semiconductor layer to be in the claimed range for the purpose preventing occurrence of cracks in  the device layer  (Jang, [0046])
Regarding claim 6, Jang does not explicitly disclose wherein said stress tuning layer has a thickness ranging from 100 nm to 5000 nm.  
Jang however discloses said stress tuning layer (32) has a thickness that is larger than that of said AlN buffer layer (33) ([0107]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the thickness of the stress tuning layer to be in the claimed range for the purpose preventing occurrence of cracks in the device layer (Jang, [0046]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 1 above, and further in view of Kim (US 2010/0006878)
Regarding claim 8, Jang does not disclose wherein said active layer has a convex curvature ranging from 0 km-1 to 200 km -1.
Kim however discloses said active layer has a convex curvature (Fig.9, numeral 94) ([0017]).  Kim further discloses that convex portion has a size 0.1 m to 10m ([0017]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Jang with Kim to have active layer with a convex curvature to be in the claimed range for the purpose facilitating local formation of three-dimensional quantum dots with high light emitting efficiency, thereby improving internal quantum efficiency of the nitride semiconductor light emitting device (Kim [0081]).
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
Applicant’s amendments to the Specification does not overcome the objections set forth in the previous Office Action. Applicant’s arguments that the Specification describes two different embodiments wherein “the lattice constant of the stress tuning layer (260) can be chosen based on the required on page 5, lines 19-22” (Remarks, page 8, paragraph 2) are not persuasive because it appears that in both embodiment the lattice constant of the stress tuning layer (260) is 3.119 Å, 3.174 Å, or in the rages from 3.119 Å to 3.174 Å.  The Specification further discloses that the lattice constant of the semiconductor layer (230) ranges from 3.112A to 3.151A.   Thus, there no 
Applicant’s arguments regarding 112 rejection of claim 3 are not persuasive because of the following reasons.  First, claim 3 recites that the lattice constant of n-type semiconductor layer range from 3.112 Å to 3.151 Å.  Second the parent claim 1 recites that the lattice constant of the stress tuning layer is no larger that of said n-type semiconductor layer. And Specification discloses that the lattice constant of n-type semiconductor layer is 3.119 Å or 3.174 Å (see Amendments to the Specification).Thus, it is unclear how the lattice constant of the stress tuning layer can be no larger than the lattice constant of the semiconductor layer.
Applicant’s arguments that Jang does not disclose “"wherein said stress tuning layer has a lattice constant larger than that of said AlN buffer layer and no larger than that of said n-type semiconductor layer" are not persuasive because of the following reasons.  First, Jang discloses a stress tuning layer (Fig.2, numeral 20; Fig.3F, numerals 38, 32; [0025]]). Second, Jang discloses wherein said stress tuning layer (32) has a lattice constant larger (note: Alx Ga1-x, N; [0023]) than that of said AlN buffer layer (33) and 15no larger than that of said n-type semiconductor layer (42) ([0047]; note: GaN; Fig.5B).
Applicant’s arguments that Jang does not discloses direct contact between the stress tuning layer and the substrate are not persuasive because Jang discloses a stress tuning layer  (Fig.2, numeral 20; Fig.3F, numerals 38, 32; [0025]]) disposed on said substrate (10) and in a direct contact therewith.
Applicant’s arguments that Jang dos not disclose positioning of the stress tuning layer between the substrate and the buffer layer and in direct contact therewith in the Jang arrangement are not persuasive because Jang discloses an aluminum nitride (AlN) buffer layer (Fig.3F, numeral 33) disposed on said stress tuning layer (32); (38) in a direct contact therewith, wherein said stress tuning layer is sandwiched between the substrate and the AIN buffer layer in a direct contact therewith.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891